Opinion issued July 19, 2007







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01241-CV
____________

RUDY RAUL GONZALES, Appellant

V.

SOCORRO JANET LOPEZ, Appellee



On Appeal from the 311th District Court
Harris County, Texas
Trial Court Cause No.  2003-43697



MEMORANDUM  OPINION
	Some time ago appellant's counsel, by letter informed this Court that the
parties had reached a settlement of this case, and that he anticipated sending this
Court a motion to dismiss in the near future.  Considerable time has passed and
appellant has not filed a motion to dismiss or taken any other steps to prosecute this
appeal.  
	On June 5, 2007, the Clerk of this Court issued a letter advising appellant of
these facts, and notified appellant that within 10 days of the letter this Court would
consider dismissing appellant's appeal for want of prosecution.  Appellant has filed
no response to the Clerk's letter and still has taken no affirmative steps to prosecute
the appeal.
	We dismiss the appeal for want of prosecution.  Tex. R. App. P. 42.3(b).
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.